Exhibit 10.3

 

 

Executive Severance Benefit Agreement ("Agreement") between

Robert H. Swan ("Executive") and EDS

 

 

This Agreement between Electronic Data Systems Corporation ("EDS") and Robert H.
Swan ("Executive) is entered into and effective as of September 30, 2005
("Effective Date"). 

                                   

1.        Separation Benefits:

 

(a) If Executive is involuntarily terminated without Cause or resigns for Good
Reason (as both are defined in Exhibit "A") on or before December 31, 2008,
Executive, shall be entitled to receive within fourteen (14) days of his/her
termination, in lieu of any other separation and/or severance payments or
benefits, the following:

 

(i)        a lump sum payment equal to Executive's accrued, but unpaid base
salary through the date of termination, less all applicable deductions;

 

(ii)       a lump sum payment equivalent to two (2) times Executive's final
annual base salary, less all applicable deductions;

 

(iii)      a lump sum payment equivalent to two (2) times Executive's annual
performance bonus target as approved by the Compensation and Benefits Committee
for the year in which he/she is terminated, less all applicable deductions;

 

(iv)      a Prorated Portion of any unvested Performance RSUs awarded to
Executive on or after January 1, 2005, shall vest on the regularly scheduled
vesting date, as provided in the grant agreement for such Performance RSUs, and
will be subject to all restrictions regarding their sale or transfer as
specified in the applicable grant agreement.  For purposes of this Agreement,
the term "Performance RSUs" shall mean restricted stock units awarded to
Executive pursuant to a grant agreement specifying that the actual number of
stock units to ultimately be awarded at the end of the performance period is
contingent upon specified criteria related to EDS' performance.  For purposes of
this subparagraph 1(a)(iv), the "Prorated Portion" shall be determined by
multiplying the number of Performance RSUs that would have otherwise vested on
the scheduled vesting date following the completion of the performance period if
Executive had not previously separated from employment with EDS (based on EDS'
achievement of the specified performance metrics for the applicable Performance
RSUs, as provided for in the applicable grant agreement) by a fraction, the
numerator of which shall be the number of complete months between the
commencement date of the performance period for the applicable Performance RSUs
and Executive's separation date, and the denominator being the total number of
months in the performance period for the applicable Performance RSUs;

 

 

Page 1

 

--------------------------------------------------------------------------------

 

 

 

(v)       excluding any Performance RSUs, a Prorated Portion of all other
deferred and restricted stock units and/or stock options awarded to Executive on
or after January 1, 2005, that remain unvested on the date of termination shall
immediately vest, shall be immediately freed of any restrictions regarding their
sale or transfer (other than any such restrictions arising by operation of law
or pursuant to the terms of the EDS Executive Deferral Plan).  For purposes of
this subparagraph 1(a)(v), the "Prorated Portion" shall be determined by: (A)
multiplying the number of stock units and/or stock options granted in
association with each applicable award by a fraction (not to exceed 1.0), the
numerator of which shall be the number of complete months between the grant date
for each applicable award and Executive's separation date, and the denominator
being the total number of months between the grant date and the last vesting
date when such grant becomes fully vested (100%) for each applicable award, and
then (B) reducing such amount by the total number of stock units and/or stock
options previously vested for each applicable award, if any.  With respect to
stock options awarded to Executive on or after January 1, 2005 that remain
unexercised as of the date of Executive's separation (including those that vest
pursuant to this subparagraph 1(a)(v) and those that previously vested, if any),
such options shall be exercisable for a period of one (1) year from the date of
termination;

 

(vi)      all other deferred and restricted stock units and/or stock options
awarded to Executive before January 1, 2005 that remain unvested on the date of
termination shall immediately vest and shall be immediately freed of any
restrictions regarding their sale or transfer (other than any such restrictions
arising by operation of law or pursuant to the terms of the EDS Executive
Deferral Plan), and with respect to stock options that vest pursuant to this
subparagraph 1(a)(vi), they shall be exercisable for a period of one (1) year
from the date of termination;

 

(vii)     Pursuant to EDS' Executive Financial Counseling Program, Executive
shall remain eligible to receive, on the same basis as such benefits continue to
be offered to other senior executives, up to $7,500 in financial counseling
services for one year following his termination (Executive acknowledges that the
ongoing receipt of such benefit may constitute taxable income to him/her and
that he/she shall be responsible for the payment of all taxes associated with
such benefit); and

 

(viii)    a waiver of premiums for a period not to exceed eighteen (18) months
if Executive elects to continue health care coverage under the EDS Health
Benefit Plan as provided under COBRA (Executive acknowledges that the ongoing
receipt of such benefit may constitute taxable income to him/her and that he/she
shall be responsible for the payment of all taxes associated with such benefit).

 

 

Page 2

 

--------------------------------------------------------------------------------

 

 

 

If Executive receives benefits pursuant to this Agreement, Executive understands
and acknowledges he/she shall not be eligible to receive any other form of
severance and/or separation pay or benefits from the Company.  Executive also
understands and acknowledges that the compensation, benefits and other
consideration provided hereunder shall constitute his/her sole and exclusive
rights to any payments or benefits from EDS, and he/she shall receive no
consideration or benefits other than those expressly granted herein, except for
benefits to which he/she may be entitled, if any: (i) under any EDS plan
qualified under Section 401(a) of the Internal Revenue Code, including the EDS
Retirement Plan and EDS 401(k) Plan; (ii) under the EDS Executive Deferral Plan;
(iii) pursuant to any indemnification agreements between Executive and EDS; and
(iv) under any applicable directors and officers or other liability insurance
policies.  

 

(b)  Notwithstanding any provision in this Agreement to the contrary, this
Agreement will be interpreted, applied and to the minimum extent necessary,
unilaterally amended by EDS, so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code. 

 

(c) Executive's receipt of the separation benefits described in Paragraph 1(a)
of this Agreement are contingent upon Executive signing a separation agreement
consistent with the terms of Exhibit B (which will include amongst its other
terms an agreement by Executive to release and/or waive any and all existing
claims he/she may have against EDS).  The receipt of the separation benefits
described in Paragraph 1(a) are further contingent upon the separation agreement
signed by Executive becoming effective. 

 

(d) Executive may voluntarily resign from employment at any time, for any
reason, but agrees to provide EDS with 60 days advance written notice of such
resignation (except a resignation for Good Reason).  If Executive resigns for
any reason other than Good Reason, Executive further agrees that EDS may, at its
sole discretion, waive all or part of such notice period and may immediately, or
at any time during the notice period, accept Executive's resignation, with no
further obligation to pay Executive any compensation or benefits (including any
payments or benefits EDS would otherwise have been required to provide to
Executive pursuant to Paragraph 1(a) of this Agreement), except as may be
required by law (e.g., COBRA benefits or pension benefits, if applicable).

 

2.         Entire Agreement:

 

This Agreement, in conjunction with Executive's Offer Letter dated December 22,
Executive's Indemnification Agreement,  Executive's Change of Control Employment
Agreement, as well as all written agreements Executive enters into with EDS in
connection with the Amended and Restated 2003 Electronic Data Systems
Corporation Incentive Plan (and all prior or subsequent amendments), which
agreements, if any, are incorporated herein by reference, constitute the entire
agreement between Executive and EDS with regard to the subject matters herein,
and supersede and prevail over all other prior and/or contemporaneous
agreements, understandings or representations by or between the parties, whether
oral or written, regarding such matters.  Except as provided in Paragraph 1(b)
above, this Agreement may not be modified or amended, and there shall be no
waiver of its provisions, except by a written instrument executed by Executive
and the Chief Executive Officer of EDS.  To the extent provisions in this
Agreement directly conflict with provisions in the above-referenced agreements,
the provisions in this Agreement shall control.

 

 

Page 3

 

--------------------------------------------------------------------------------

 

 

 

3.         Notice: 

 

All notices shall be in writing and shall be given, if by Executive to EDS, by
telecopy or facsimile transmission at the telecommunications number set forth
below and, if by either EDS or Executive, either by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Executive:

Robert H. Swan

[address]

 

If to EDS:

 

Electronic Data Systems Corporation

5400 Legacy Drive H3-1A-58

Plano, Texas 75024

Telecommunications Number:  (972) 605-1926

Attention:  Michael E. Paolucci,

                     Vice President, Global Compensation & Benefits

 

               IN WITNESS WHEREOF, the parties have executed this Agreement to
be binding and enforceable on the Effective Date.

 

ELECTRONIC DATA SYSTEMS CORPORATION

 

 


    /S/ MICHAEL H. JORDAN                                    Date:  October 28,
2005

By:   Michael H. Jordan

        Chairman of the Board and

        Chief Executive Officer


    /S/ ROBERT H. SWAN                                           Date:  October
6, 2005

Robert H. Swan


Page 4

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

"Cause" means: the Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS' lawful and appropriate policies, directives or orders applicable
to EDS employees holding comparable positions that resulted in significant harm
to EDS (recognizing that Executive shall not be obligated to follow policies,
directives or orders that are unethical or would require Executive to violate
his/her duties and/or obligations to EDS, its Board of Directors, or its
shareholders);  (c) willfully and  intentionally destroyed or stolen EDS
property or falsified EDS documents;  (d) willfully and materially violated the
EDS Code of Business Conduct that resulted in significant harm to EDS; or (e)
engaged in conduct that constitutes willful gross neglect with respect to
employment duties that resulted in significant harm to EDS.  For purposes of the
definition of Cause, no act or failure to act on the part of the Executive shall
be considered "willful" unless it is done, or omitted to be done, by the
Executive intentionally, in bad faith and without reasonable belief that the
Executive's action or omission was in the best interest of EDS.

 

"Good Reason" shall mean to reduce Executive's base salary and/or annual target
bonus (as a percentage of base salary) without Executive's consent, except in
the event of a reduction in such compensation generally applicable to all
similarly situated executives, in which case Executive will be treated no less
favorably than similarly situated executives.  Good Reason shall not be
considered to have occurred unless Executive first provides EDS written notice
alleging Good Reason exists for Executive to terminate his/her employment, and
EDS has failed to remedy such condition within 30 days after receipt of such
written notice. 




 

Page 5

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

FORM OF SEPARATION AGREEMENT

 

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

ROBERT H. SWAN

 

               This Agreement between EDS (hereinafter defined), and Robert H.
Swan ("Executive") is entered into effective as of the Effective Date
(hereinafter defined).

 

I.  RECITALS

 

1.            Executive has been employed as an executive of EDS and in such
capacity has had access to and has obtained trade secrets, and highly
confidential business, technological, customer, and strategic information, as
well as business and other proprietary information relating to the internal
affairs of EDS.

 

2.            Pursuant to the terms of this Agreement, Executive will receive
substantial compensation and other benefits that otherwise would not be
available to him/her.

 

3.            It is the desire of both parties that Executive's separation be
amicable.

 

4.            As set forth below, EDS is providing the Executive benefits of
substantial value under this Agreement, and Executive agrees to be strictly
bound by the terms hereof.

 

               THEREFORE, in order to set forth the terms, conditions and
covenants upon which the parties have agreed, EDS and Executive agree as
follows:

 

II.  CERTAIN DEFINITIONS

 

1.            "EDS" shall mean Electronic Data Systems Corporation, a Delaware
corporation, all its direct and indirect subsidiaries, all its affiliated
entities, and all its successors and assigns, and the employees, agents,
attorneys, officers and directors of each of them.

 

2.            "EDS Information" shall mean all business information,
technological information, intellectual property, trade secrets, customer and
other confidential information belonging to EDS or relating to EDS' internal
affairs, or information relating to its business, technology and customers which
is not readily available to the general public.

 

3.            The term "Participate" shall mean lending one's name to, acting as
a consultant or advisor to, being retained or employed by, or acquiring any
direct or indirect interest in any business or enterprise, whether as a
stockholder, partner, officer, director, employee or otherwise (other than by
ownership of less than five percent of the stock of a publicly‑held
corporation).

 

 

Page 6

 

--------------------------------------------------------------------------------

 

 

4.            The term "Effective Date" shall be the date seven days after
Executive signs this Agreement on the signature page below without having
revoked pursuant to Subsection 9 of Section III this Agreement.

 

III.  TERMS

 

1.            Resignation.  Effective as of the close of business on _______ __,
20__, Executive shall resign from all positions held by him/her at EDS
(including without limitation any positions as an officer and/or director), and
from all positions he/she holds on behalf of EDS (e.g., external board
memberships).

 

2.            Non‑Competition and Other Conduct.  Executive acknowledges and
agrees that under the terms and the provisions of this Agreement, and in
consideration for compliance with the terms, conditions and covenants hereunder,
he/she will receive benefits from EDS that would not otherwise be available to
him/her, and that such benefits are substantial and material.  Executive further
acknowledges and agrees that in the course of his/her employment with EDS he/she
has been entrusted with, and been privy to, sensitive, privileged and
confidential EDS Information, and as an executive of EDS has participated in the
legal affairs, management, strategic planning and development of the business
and services of EDS, the analysis of the needs and requirements of EDS'
customers, and other similar matters that, if discussed, communicated, or
disclosed to third parties or used in competition with EDS, would be highly
detrimental to EDS.  In addition, Executive has been entrusted with, and has
obtained, other EDS Information.  Accordingly, Executive agrees to the following
provisions and covenants:

 

               2.1          Non‑Competition.  For six (6) months following
Executive's resignation from EDS he/she will not (without EDS' express written
waiver), directly or indirectly, engage in the following conduct wherever EDS is
marketing or providing its services or products:

 

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

 

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six‑month period;

 

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

 

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes of this Subsection 2.1d., prospective customer, contractor, alliance
partner or venture partner means any person or entity to or with which EDS is
proposing or negotiating any business relationship);

 

 

 

Page 7

 

--------------------------------------------------------------------------------

 

 

 

 

e.  Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

 

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive's requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment.  In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he/she shall do so in writing addressed to the General
Counsel of EDS.

 

               2.2          Other Conduct.  Executive will not discuss,
disclose, communicate, or use for any purpose any EDS Information.  By way of
example and not by way of limitation, absent written approval from EDS,
Executive shall not publish any books or articles related to his/her employment
at EDS and shall not grant interviews and/or make appearances related to his/her
employment at EDS.  Executive also agrees that absent written approval by EDS,
he/she shall make no public statements nor publish in any form any information
related to his/her separation and/or pending separation from EDS.  Executive
further agrees he/she will not commit any act or make any statement that is, or
could reasonably be interpreted as, detrimental to the business, reputation, or
good will of EDS, including disparaging or embarrassing EDS or its officers,
directors, agents, attorneys and other personnel, or discussing the internal or
private business affairs of EDS with any third parties.  However, Subsection 2.2
shall not prohibit Executive from communicating to third parties general
information about his/her duties and responsibilities while employed by EDS,
general information about EDS that is readily available to the general public,
and general information about the positions he/she held while employed by EDS. 
No later than ________ __, 20__, Executive shall return to EDS all EDS property
and equipment, and, any and all documents (including all electronic material and
duplicate copies) and other tangible items of or containing EDS Information
which are in Executive's possession, custody or control, or which come into
his/her possession, custody, or control after the Effective Date of this
Agreement.  EDS and Executive acknowledge that nothing in this Agreement shall
preclude Executive from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any request from a
governmental agency.

 

               2.3          Remedies.  If the scope of any provision contained
in this Agreement is too broad to permit enforcement of such provision to its
full extent, then such provision shall be reformed and/or modified to exclude
the unenforceable language, and enforced as reformed or modified to the maximum
extent permitted by law, in any proceedings brought to enforce such provision. 
Subject to the provisions of the foregoing sentence, whenever possible, each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision, to
the extent of such prohibition or invalidity, shall be deemed not to be a part
of this Agreement, and shall not invalidate the remainder of such provision or
the remaining provisions of this Agreement.  Executive understands and agrees
that EDS would be irreparably damaged in the event that the provisions of
Subsection 2 of Section III of this Agreement are violated, and agrees that EDS
shall be entitled (in addition to any other remedy to which it may be entitled,
at law or in equity) to an injunction or injunctions to redress breaches of this
Agreement and to specifically enforce the terms and provisions hereof. 
Executive shall be responsible for reimbursing EDS for the costs and attorneys'
fees associated with litigation pursuant to Subsection 2 of Section III of this
Agreement, provided EDS substantially prevails in such litigation.

 

 

 

Page 8

 

--------------------------------------------------------------------------------

 

 

 

3.            Cooperation.  Executive covenants and agrees that from and after
the Effective Date, he/she will reasonably cooperate with EDS, its officers,
employees, agents, affiliates and attorneys in the defense or prosecution of any
lawsuit, dispute, investigation or other legal proceedings or any preparation
for any such disputes or proceedings that may be anticipated or threatened
("Proceedings").  Executive further covenants and agrees that he/she will
reasonably cooperate with EDS, its officers, employees, agents, affiliates and
attorneys on any other matter ("Matters") related to EDS business during the
period of Executive's employment with EDS.  Executive also covenants and agrees
that he/she will reasonably cooperate with EDS, its officers, employees, agents,
affiliates and attorneys in responding to any form of media inquiry or in making
any form of public comment related to his/her employment at EDS, including, but
not limited to, his/her separation from EDS. 

 

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be reasonably
requested by EDS, and shall be within the knowledge of Executive.  Such
cooperation shall be provided by Executive without remuneration, but Executive
shall be entitled to reimbursement for all reasonable and appropriate expenses
incurred by him/her in so cooperating, including (by way of example and not by
way of limitation) airplane fares, hotel accommodations, meal charges and other
similar expenses to attend Proceedings/Matters outside of the city of
Executive's residence.  In the event Executive is made aware of any issue or
matter related to EDS, is asked by a third party to provide information
regarding EDS, or is called other than by EDS as a witness to testify in any
matter related to EDS, Executive will notify EDS immediately in order to give
EDS a reasonable opportunity to respond and/or participate in such
Proceeding/Matter.

 

4.            Compensation, Benefits and Other Consideration to be Received by
Executive.  Following the Effective Date of this Agreement and subject to
Executive's ongoing compliance with the terms, conditions, and covenants in this
Agreement, Executive shall be entitled to the following compensation, benefits
and other consideration to be paid or conveyed pursuant to the terms, conditions
and covenants in this Agreement, as set forth below:

 

a. Through _________ __, 20__, Executive shall continue to receive his/her
current annual base salary of $________ per year, less all applicable
deductions;

 

b. No later than ________ __, 20__ (or as soon as practicable after the
Effective Date of this Agreement, whichever is later), EDS agrees to provide
Executive with a payment in the gross lump sum amount of $______, which is
equivalent to the sum of two (2) times Executive's final annual base salary
($_______) and two (2) times Executive's annual performance bonus target for
20__, less all applicable deductions;

 

 

 

Page 9

 

--------------------------------------------------------------------------------

 

 

 

c.  A Prorated Portion of any unvested Performance RSUs awarded to Executive on
or after January 1, 2005, shall vest on the regularly scheduled vesting date, as
provided in the grant agreement for such Performance RSUs, and will be subject
to all restrictions regarding their sale or transfer as specified in the
applicable grant agreement.  For purposes of this Agreement, the term
"Performance RSUs" shall mean restricted stock units awarded to Executive
pursuant to a grant agreement specifying that the actual number of stock units
to ultimately be awarded at the end of the performance period is contingent upon
specified criteria related to EDS' performance.  For purposes of this
subparagraph 4(c), the "Prorated Portion" shall be determined by multiplying the
number of Performance RSUs that would have otherwise vested on the scheduled
vesting date following the completion of the performance period if Executive had
not previously separated from employment with EDS (based on EDS' achievement of
the specified performance metrics for the applicable Performance RSUs, as
provided for in the applicable grant agreement) by a fraction, the numerator of
which shall be the number of complete months between the commencement date of
the performance period for the applicable Performance RSUs and Executive's
separation date, and the denominator being the total number of months in the
performance period for the applicable Performance RSUs;

 

d.  Excluding any Performance RSUs, a Prorated Portion of all other deferred and
restricted stock units and/or stock options awarded to Executive on or after
January 1, 2005, that remain unvested on the date of termination shall as of the
Effective Date of this Agreement vest and be freed of any restrictions regarding
their sale or transfer (other than any such restrictions arising by operation of
law or pursuant to the terms of the EDS Executive Deferral Plan).  For purposes
of this subparagraph 4(d), the "Prorated Portion" shall be determined by: (A)
multiplying the number of stock units and/or stock options granted in
association with each applicable award by a fraction (not to exceed 1.0), the
numerator of which shall be the number of complete months between the grant date
for each applicable award and Executive's separation date, and the denominator
being the total number of months between the grant date and the last vesting
date when such grant becomes fully vested (100%) for each applicable award, and
then (B) reducing such amount by the total number of stock units and/or stock
options previously vested for each applicable award, if any.  With respect to
stock options awarded to Executive on or after January 1, 2005 that remain
unexercised as of the date of Executive's separation (including those that vest
pursuant to this subparagraph 4(d) and those that previously vested, if any),
such options shall be exercisable for a period of one (1) year from the date of
termination;

 

e.  All other deferred and restricted stock units and/or stock options awarded
to Executive before January 1, 2005 that remain unvested on the date of
termination shall on the Effective Date of this Agreement vest and be
immediately freed of any restrictions regarding their sale or transfer (other
than any such restrictions arising by operation of law or pursuant to the terms
of the EDS Executive Deferral Plan), and with respect to stock options that vest
pursuant to this subparagraph 4(e), they shall be exercisable for a period of
one (1) year from the date of termination;

 

 

Page 10

 

--------------------------------------------------------------------------------

 

 

f.  Pursuant to EDS' Executive Financial Counseling Program, Executive shall
remain eligible to receive, on the same basis as such benefits continue to be
offered to other senior executives, up to $7,500 in financial counseling
services for one year following his/her termination (Executive acknowledges that
the ongoing receipt of such benefit may constitute taxable income to him/her and
that he/she shall be responsible for the payment of all taxes associated with
such benefit); and

 

g.  a waiver of premiums for a period not to exceed eighteen (18) months if
Executive elects to continue health care coverage under the EDS Health Benefit
Plan as provided under COBRA (Executive acknowledges that the ongoing receipt of
such benefit may constitute taxable income to him/her and that he/she shall be
responsible for the payment of all taxes associated with such benefit). 

              

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his/her sole and exclusive rights to any payments or
benefits from EDS, and Executive shall receive no consideration or benefits
other than those expressly granted herein, except for benefits to which he/she
may be entitled, if any: (i) under any EDS plan qualified under Section 401(a)
of the Internal Revenue Code; (ii) under the EDS Executive Deferral Plan; (iii)
pursuant to any indemnification agreements between Executive and EDS; and (iv)
under any applicable directors and officers or other liability insurance
policies.

 

5.            Complete Release.  Executive agrees to release EDS from all claims
or demands Executive may have against EDS, including, but not limited to, any
claims related to Executive's employment with EDS or separation from that
employment and any claims for attorney's fees and costs.  This Agreement
includes, without limitation, a release of any rights or claims Executive may
have under the Age Discrimination in Employment Act, as amended, which prohibits
age discrimination in employment; Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Americans with Disabilities Act, as
amended, which prohibits discrimination against individuals with disabilities;
the Fair Labor Standards Act, as amended, which regulates matters regarding
compensation; the Family and Medical Leave Act, as amended, which regulates
matters regarding certain types of leaves; or any other federal, state or local
laws or regulations that in any way relate to the employment of individuals
and/or prohibit employment discrimination of any form.  This Agreement also
includes, without limitation, a release by Executive of any related or unrelated
wrongful discharge claims, contractual claims, tort claims or any other
actions.  This Agreement covers both claims that Executive knows about and those
he/she may not know about.  Executive expressly waives any right to assert after
signing this Agreement that any claim, demand, obligation, or cause of action
has through ignorance, oversight, or for any other reason, been omitted from the
scope of Subsection 5 of Section III of this Agreement.   Executive further
promises never to file a lawsuit, demand, action or otherwise assert any claims
that are released in Subsection 5 of Section III of this Agreement (excluding a
lawsuit filed by Executive solely for purposes of challenging the validity of
the Age Discrimination in Employment Act waiver). 

 

 

 

Page 11

 

--------------------------------------------------------------------------------

 

 

This Agreement does not include a release of (i) Executive's right, if any, to
benefits Executive may be entitled to under any EDS plan qualified under Section
401(a) of the Internal Revenue Code, including the EDS Retirement Plan and EDS
401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code section 4980B,
(ii) any rights or claims Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement, (iii)
any rights pursuant to this Agreement, (iv) Executive's right, if any, to
benefits Executive may be entitled to under the EDS Executive Deferral Plan, (v)
any rights pursuant to any indemnification agreements between Executive and EDS,
or (vi) Executive's right, if any, to benefits Executive may be entitled to
under any applicable directors and officers or other liability insurance
policies.

 

6.            Non-Admission of Liability.  By entering into this Agreement, EDS
does not admit it has done anything wrong.

 

7.            Period for Review and Consideration of Agreement.  Executive
understands he/she has been given a period of 21 days to review and consider
this Agreement before signing it.  Executive further understands he/she may use
as much of the 21 day period as he/she wishes prior to signing.

 

8.            Encouragement to Consult with Attorney.  Executive acknowledges
he/she was advised in writing to consult with an attorney before signing this
Agreement. 

 

9.           Executive's Right to Revoke Agreement.  Executive may revoke this
Agreement within seven days of signing it.  Revocation must be made by
delivering a written notice of revocation to EDS.  For the revocation to be
effective, written notice must be received by EDS no later than the close of
business on the seventh day after Executive signs this Agreement.  If Executive
revokes this Agreement, it shall not be effective or enforceable and Executive
will not receive the benefits described in Subsection 4 of Section III or any
other payments or benefits from EDS, except those to which he/she otherwise is
entitled by law.

 

10.         Amendments.  This Agreement may not be modified or amended, and
there shall be no waiver of its provisions, except by a written instrument
executed by Executive and a corporate officer of EDS.

 

11.          Entire Agreement.  This Agreement, in conjunction with Executive's
Offer Letter dated December 22, 2002, Executive's Change of Control Agreement,
Executive's Indemnification Agreement,  as well as all written agreements
Executive enters into with EDS in connection with the Amended and Restated 2003
Incentive Plan of Electronic Data Systems Corporation (and all prior or
subsequent amendments), which agreements, if any, are incorporated herein by
reference, constitute the entire agreement of the parties, and supersede and
prevail over all other prior agreements, understandings or representations by or
between the parties, whether oral or written, with respect to Executive's
employment with EDS.  To the extent provisions in this Agreement directly
conflict with provisions in the above-referenced agreements, the provisions in
this Agreement shall control.

 

 

Page 12

 

--------------------------------------------------------------------------------

 

 

12.          Consequences of Executive's Breach.  Executive agrees that if
he/she violates, or fails to respect, honor and comply in a material way with
any term, condition or covenant herein, in addition to having its other legal
and equitable remedies, EDS is discharged and released from its obligations
under this Agreement, including, but not limited to, all obligations to provide
any unpaid or unconveyed salary, payments, benefits, or other remuneration
described in Subsection 4 of Section III of this Agreement; provided, however,
if such violation or failure is not intentional, willful, or grossly negligent,
is capable of being cured, and is cured to the reasonable satisfaction of EDS
within thirty (30) days after EDS has provided written notice to Executive of
such violation or failure, then EDS shall provide Executive any such unpaid or
uncoveyed salary, payments, benefits or other remuneration after the failure or
violation is so corrected or cured.  Executive also recognizes and agrees that
if he/she does so violate any of the terms of this Agreement, this Agreement
shall remain in full force and effect, including his/her release of all claims.

 

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (excluding a lawsuit filed by Executive solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
Executive will pay for all costs incurred by EDS, including its attorneys' fees,
in defending against Executive's lawsuit and/or claims.  In addition, if
Executive breaks his/her promise in Subsection 5 of Section III of this
Agreement and files a lawsuit or claim based on legal claims that have been
released (excluding a lawsuit filed by Executive solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
he/she will pay as liquidated damages to EDS a sum of money equal to the gross
consideration already provided to Executive pursuant to Subsection 4 of Section
III of this Agreement, including, but not limited to, the monetary equivalent of
all previously conveyed non-cash benefits.

 

In addition to the consequences described above, if Executive breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, Executive acknowledges the calculation of the
harm done to EDS, and the resulting damages would be extremely difficult to
determine.  Therefore, Executive agrees that in the event he/she breaks, in
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, he/she will pay as liquidated damages to EDS a
sum of money equal to the gross consideration already provided to Executive
pursuant to Subsection 4 of Section III of this Agreement, including, but not
limited to, the monetary equivalent of all previously conveyed non-cash
benefits; provided, however, if such violation is not intentional, willful, or
grossly negligent, is capable of being cured, and is cured to the reasonable
satisfaction of EDS within thirty (30) days after EDS has provided written
notice to Executive of such violation or failure, then Executive shall not be
obligated to pay such liquidated damages.

 

13.          Confidentiality.  Executive and EDS agree the terms of this
Agreement shall be kept strictly confidential, except as may be required by law,
and, in the case of EDS, disclosure is permitted as necessary for business
purposes.  Executive may disclose such information to individuals retained by
him/her to provide advice/guidance on personal financial and/or legal matters,
or as may be required by a financial institution for business reasons (but in
all such instances only if Executive shall have first obtained from such
individuals and/or institutions their written agreement to maintain the
confidentiality of such information).

 

 

Page 13

 

--------------------------------------------------------------------------------

 

 

14.          Governing Law.  This Agreement and its enforceability shall be
governed by and construed in accordance with the substantive law of the State of
Texas.  Any dispute or conflict arising out of or relating to this Agreement,
except for an action brought by EDS pursuant to Subsection 2 of Section III of
this Agreement, must be brought in a court that has jurisdiction over matters in
Collin County, Texas.  Furthermore, Executive agrees such court shall have
personal jurisdiction over him/her and further agrees to waive any rights he/she
may have to challenge the court's jurisdiction over him/her.

 

15.          Notices.  All notices and other communications hereunder shall be
in writing and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

 

If to Executive:

Robert H. Swan

[address]

 

                               If to EDS:

 

                               Telecommunications Number:  (972) 605-1926

                               5400 Legacy Drive H3-1A-58

                               Plano, Texas 75024

                               Attention:  Michael E. Paolucci

                                                   Vice President, Global
Compensation & Benefits

 

                               With a copy to:

 

                               Telecommunications Number (972) 605-0791

                               5400 Legacy Drive H3-3A-05

                               Plano, Texas 75024

                               Attention:  Nick Linn

                                                   Vice President, Legal Affairs

 

               EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT.

 

               PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

Page 14

 

--------------------------------------------------------------------------------

 

 

               IN WITNESS WHEREOF, the parties have executed this Agreement to
be binding and enforceable on the Effective Date.

 

EXECUTIVE:                                                                EDS:

 

 

 

_________________________________          ___________________________________

Robert H. Swan                                                          
By:    Michael H. Jordan  

Chairman of the Board and

Chief Executive Officer

 

 

Dated:  ___________________________          Dated:  
_____________________________

 

 

 

Page 15

 

 